Citation Nr: 1526411	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  13-08 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left hip replacement, to include as secondary to the residuals of frostbite of the feet.

2.  Entitlement to service connection for a right knee replacement, to include as secondary to the residuals of frostbite of the feet.

3.  Entitlement to service connection for a right leg condition, claimed as poor circulation, to include as secondary to the residuals of frostbite of the feet.

4.  Entitlement to service connection for bilateral gout of the feet, to include as secondary to the residuals of frostbite of the feet.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1955 to December 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  See 38 U.S.C.A. § 7107(a)(2) (West 2014).

This matter was most recently before the Board in December 2014, when it was remanded to obtain a VA opinion regarding any potential relationship of the claimed disabilities to the service-connected residuals of frostbite of the feet.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted in the introduction, the Board's December 2014 remand requested a VA examination to determine the relationship of the claimed disabilities to the service-connected residuals of frostbite of the feet, to include whether the claimed disabilities are proximately due to, or aggravated by, the service-connected disability.  The Veteran was scheduled for an examination in February 2015 to obtain the requested opinion.  The February 2015 examiner addressed the issue of whether the claimed disabilities are proximately due to the residuals of frostbite of the feet, but he failed to address whether the claimed disabilities have been aggravated by the service-connected disability as directed.  

A March 2015 deferred rating decision noted the oversight in the February 2015 opinion.  The Veteran was scheduled for a second examination in March 2015 to obtain the necessary opinion regarding aggravation.  Unfortunately, the March 2015 opinion is inadequate to make an informed decision in the Veteran's case.  Therefore, there has not been substantial compliance with the Board's prior directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

VA has a duty to ensure that any medical examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  A medical opinion is adequate where it is based upon consideration of the full medical history and describes a disability in sufficient detail so that the Board's evaluation will be fully informed.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  There must be a reasoned medical explanation connecting the expert's observations and conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion . . . that contributes probative value to a medical opinion.").  The Board is required to reject an insufficiently detailed medical report.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).

Here, the March 2015 opinion states that it is less likely than not that the Veteran's service-connected residuals of frostbite of the feet aggravated the claimed disabilities, but the rationale provided by the examiner is couched in terms of causation and does not discuss aggravation, or the lack thereof, for any of the claimed disabilities.  Aggravation means that the service-connected disability caused an increase in the severity of an existing nonservice-connected disability beyond the natural progression of the disease.  38 C.F.R. § 3.310(b)(2014).  It is unclear from the March 2015 opinion whether the examiner actually considered whether the residuals of frostbite of the feet caused an increase in the severity of the claimed disabilities, as this was not discussed in her rationale.  An opinion regarding secondary service connection is inadequate if it does not address both causation and aggravation of the nonservice-connected condition.  Allen v. Brown, 7 Vet. App. 439 (1995).  
Furthermore, the Veteran's private physician, G.W., M.D., provided an opinion in May 2015 that indicates there may be some connection between the residuals of frostbite and the chronic degenerative changes in the Veteran's lower extremities.  However, the record does not include any of the treatment records from G.W., M.D, even though she has treated the Veteran since February 2012.  VA has a duty to assist the Veteran in obtaining all private treatment records that may be relevant to his claim.  See Massey v. Brown, 7 Vet. App. 204 (1994).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Assist the Veteran in obtaining private treatment records from G.W., M.D., from February 2012 to the present.

2.  Schedule the Veteran for an examination, preferably with an orthopedic specialist or otherwise qualified physician, to determine whether it is at least as likely as not that the Veteran's service-connected residuals of frostbite of the feet has aggravated the claimed disabilities, to include a left hip replacement; a right knee replacement; gout of the feet; and a right leg condition, claimed as poor circulation.  

The examiner is advised that aggravation means the service-connected disability caused an increase in the severity of an existing nonservice-connected disability beyond the natural progression of the disease.  The examiner must clearly indicate whether or not there has been any increase in any claimed existing nonservice-connected disability.  

If aggravation is found, the examiner should state whether there is medical evidence created prior to the aggravation or at any time between the time of aggravation and the current level of disability that shows a base line of the claimed disability prior to aggravation.  

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

